t c summary opinion united_states tax_court david a brown petitioner v commissioner of internal revenue respondent docket no 11482-02s filed date david a brown pro_se marc l caine for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all subsequent section references are to the internal this report is a supplement to brown v commissioner t c summary opinion filed date hereafter referred to as the previous opinion revenue code as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority in the previous opinion we remanded this case for further proceedings as to concerning the issue of an abatement of interest and particularly whether petitioner made a payment of the amount due in accordance with instructions from respondent’s representative ms ogle we ordered that respondent offer petitioner an administrative hearing and further ordered that each party submit a status report the parties have complied with our order in his status report petitioner states his position as follows a final payment due was made in based on an amount given to me by the taxpayer_advocate office a representative of the irs the records of that office are no longer available to substantiate my claim the irs has substantially inflated the interest amount of which i seek abatement before and after final payment in it is the irs failed process which has contributed to the prolonged nature of this case in support of this position petitioner explains that he met with settlement officer elissa sharp and robert a rosenblatt appeals team manager petitioner complains that ms sharp was unprofessional that he had to request mr rosenblatt’ sec_1 petitioner described them as appeals officers presence and that the appeals_office did not grant a fair hearing petitioner further explains that in preparation for his meeting with ms sharp and mr rosenblatt he called ms diane hakam department manager of the taxpayer advocate’s office in holtsville long island as noted above and in our previous opinion petitioner alleges that in date ms ogle of the taxpayer advocate’s office provided petitioner a final payout figure of dollar_figure for resolution of his outstanding tax obligations for and petitioner states that ms hakam informed him that a file was not available for his examination because the records in question had been destroyed after one year in accordance with office policy petitioner explains that he did not request such a document in because i trusted the taxes were payed in full relying on representation of the taxpayer advocate’s office petitioner describes his attachments to his status report as a fax from me to ms ogle confirming the final tax payment due and four other documents allegedly showing his correspondence with employees of the irs prior to the final payment_date respondent’s status report states that petitioner appeared for hearing at the long island new york appeals_office so that the settlement officer might consider the specific issues mentioned in our order dated date respondent further reports that on date respondent issued a supplemental notice_of_determination concerning collection action s under sec_6330 issued date supplemental notice in which settlement officer elissa sharp considered the issue whether petitioner made a payment pursuant to respondent’s representative’s instructions and also determined that petitioner has no cause for abatement of interest for respondent attached a copy of the supplemental notice in the supplemental notice respondent’s appeals team manager robert a rosenblatt and settlement officer elissa sharp hereafter collectively referred to as the settlement officer report that after delays and at least one cancelled appointment petitioner appeared for the hearing conducted in the presence of mr rosenblatt and ms sharp on date the supplemental notice states that at the hearing petitioner stated that he had paid the amount ms ogle told him to pay when asked to present written substantiation of this claim petitioner presented a copy of form request for a collection_due_process_hearing requesting the initial hearing a photocopy of an allegedly faxed letter requesting assistance from a bonnie fuentes whose position in this matter is unexplained a letter from ms ogle dated date requesting a revised schedule d capital_gains_and_losses reporting all petitioner’s wife’s stock sales and a photocopy of a handwritten letter allegedly faxed to ms ogle on date in the letter he stated i would like to mail a check of dollar_figure total for which you indicated was amount due the settlement officer states that there were no corresponding verifications of the faxed transmissions or any documents from ms ogle stating that the correct amount of tax penalties was dollar_figure the settlement officer further states on date ms sharp contacted ms ogle who stated she had no recollection of the case and that the files had been destroyed as per their procedures the settlement officer summarized respondent’s transcript concerning petitioner for and and concluded that the underpayment amount in dispute was equal to the dollar_figure miscellaneous penalty assessed for and the dollar_figure late filing penalty assessed for the settlement officer concludes that the circumstances show that petitioner intended not to pay the miscellaneous penalty for and the late filing penalty for with respect to the abatement of interest the settlement officer points out that sec_6404 allows abatement of interest if the irs’s error or delay is in performing a ministerial_act the settlement officer argues that the irs action here concerns the application of the law and not ministerial acts and that any delays or errors are attributable to the taxpayer the dispute here comes down to a question whether ms ogle reached an agreement with petitioner for settlement of his tax obligations concerning and for dollar_figure the documents and materials presented by petitioner indicate that he proposed a settlement there is no evidence that ms ogle agreed to the settlement except petitioner’s unsupported testimony and argument petitioner’s explanation of his reason for failing to obtain written evidence of his alleged settlement agreement is unconvincing on this record we conclude that ms ogle did not agree with petitioner on a settlement figure although petitioner may have made such a proposal consequently we agree with respondent that because petitioner caused the delay in the payment of the correct amount he is not entitled to abatement of interest under sec_6404 we conclude that petitioner has had a fair hearing on the issues presented in the previous case and in this case on remand and that respondent’s determination as set forth in the supplemental notice was not an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
